Citation Nr: 1445932	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  09-15 100A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected left wrist De Quervain's tenosynovitis.

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected right wrist De Quervain's tenosynovitis.


WITNESS AT HEARING ON APPEAL

The Veteran and her sister


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 2002 to June 2007.

These matters come before the Board of Veterans' Appeals (the Board) from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in which the RO granted service connection for De Quervain's tenosynovitis of the bilateral wrists and assigned each disability a 10 percent rating.  The Veteran appealed the initial disability ratings assigned.  Jurisdiction over these matters was subsequently transferred to the RO in Winston-Salem, North Carolina.

In March 2014, the Board remanded the claims for additional development.  That development having been completed, the case is once again before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board has not only reviewed the Veteran's physical claims file, but also her electronic claims file to ensure a total review of the evidence.

The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in December 2013.  A transcript of that proceeding has been associated with the claims file.

As noted in the August 2014 memorandum from the Appeals Management Center, the issue of entitlement to service connection for a reflex sympathetic dystrophy of the right wrist status post right first dorsal compartment has been raised by the record.  Additionally, in August 2012 the Veteran submitted a Notice of Disagreement (NOD) with a July 2011 rating decision denying an increased rating for her service-connected anemia.  Although the Veteran's NOD was untimely, it may be intended as a new increased rating claim for that disability.  The Agency of Original Jurisdiction (AOJ) has not taken any action on these issues; thus, the Board does not have any jurisdiction over them.  The matters are therefore referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's left wrist De Quervain's tenosynovitis was manifested by subjective complaints of pain, stiffness, swelling, popping, and grinding, but not by palmar flexion in line with the forearm or limitation of dorsiflexion to less than 15 degrees; ankylosis has not been demonstrated.

2.  For the entire period on appeal, the Veteran's right wrist De Quervain's tenosynovitis was manifested by subjective complaints of pain, stiffness, swelling, popping, and grinding, but not by palmar flexion in line with the forearm or limitation of dorsiflexion to less than 15 degrees; ankylosis has not been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for Veteran's left wrist De Quervain's tenosynovitis have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5214, 5215 (2013).

2.  The criteria for a rating in excess of 10 percent for a right wrist De Quervain's tenosynovitis have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5214, 5215 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

As noted above, the Board remanded these matters in March 2014.  As to the matters currently on appeal, the Board specifically instructed the AOJ to obtain any outstanding private medical records and to afford the Veteran a new examination for her service-connected bilateral tenosynovitis and to comment on whether Veteran's disability affects her fingers or hands.  Subsequently, the Veteran was afforded examinations for her disabilities in August 2014, and her claim was readjudicated in an August 2014 Supplemental Statement of the Case and Rating Decision.  Thus, there has been compliance with the Board's remand instructions.  See Stegall, 11 Vet. App. at 271.

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2013).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appeal for a higher initial disability rating for the service-connected DeQuervain's tenosynovitis of the bilateral wrists arises from a disagreement with the initial evaluation following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).

Here, the Veteran's VA medical records and Social Security Administration (SSA) records are in the claims file.  She has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2013).

The AOJ provided the Veteran VA examinations in October 2008, November 2009, March 2011, and August 2014.  The examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examination reports also discussed the functional impact of the Veteran's disabilities.  They are, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As noted above, the Veteran was afforded a hearing before the undersigned VLJ during which she presented oral argument in support of his increased rating claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (the Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ or DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issue on appeal and asked the Veteran questions designed to elicit information supportive to her claims.  The VLJ also suggested claims the Veteran may wish to file based on the evidence of record.  Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate her claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013).

Accordingly, VA's duty to notify and assist under the VCAA is satisfied, and the Board may proceed with appellate review.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2013).  Therefore, with respect to the claim at issue herein, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40 (2013).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40 (2013), taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2013).  The provisions of 38 C.F.R. § 4.40 (2013) and 38 C.F.R. § 4.45 (2013), however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  The rating schedule is also intended to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2013).

The Veteran's bilateral wrist disabilities have been evaluated under Diagnostic Code 5024, which pertains to tenosynovitis.  38 C.F.R. § 4.71a (2013).  Diagnostic Codes 5013 through 5024 are rated based on the rating criteria for degenerative arthritis under Diagnostic Code 5003.  Id.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  As such, the Veteran's bilateral wrist disabilities will be rated based on the Diagnostic Codes concerning limitation of motion of the wrist.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5215 (2013).  The Board will begin with the Diagnostic Code covering limitation of flexion, but all potentially applicable rating criteria will be considered.

For the entire period on appeal, the Veteran's bilateral wrist disabilities have been assigned 10 percent ratings under Diagnostic Code 5215 for limitation of motion of the wrist.  

Normal ranges of motion of the wrist are dorsiflexion from 0 degrees to 70 degrees, and palmar flexion from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I (2013). 

Under Diagnostic Code 5215, a 10 percent rating for the major wrist is warranted for either limitation of palmar flexion in line with the forearm or limitation of dorsiflexion to less than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2013).  As the maximum allowable rating is 10 percent, it is not possible to assign the Veteran a higher disability rating under Diagnostic Code 5215.  Id.  As such, a higher rating for limitation of dorsiflexion or palmar flexion is not warranted.  

For the purposes of 38 C.F.R. § 4.71, Diagnostic Code 5214 (2013), ankylosis of the major and minor wrist, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis, 3 Vet. App. 259 (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 1987)).

The Veteran was afforded a VA examination in January 2008.  She reported experiencing constant pain in her wrists with swelling, popping, and grinding, and stated that she wore braces on both wrists.  The Veteran also described experiencing flare-ups every day, which lasted up to seven minutes at a time.  The examiner noted that the Veteran had pain to palpation of the wrists.  For the right wrist, the examiner noted extension to 70 degrees without pain or DeLuca factors, flexion to 80 degrees without pain or DeLuca factors, radial deviation to 20 degrees without pain or DeLuca factors, and ulnar deviation to 45 degrees with pain beginning at 45 degrees and no DeLuca factors.  For the left wrist, the examiner noted extension to 70 degrees with pain beginning at 70 degrees and no DeLuca factors, flexion to 70 degrees without pain or DeLuca factors, radial deviation to 20 degrees with pain beginning at 20 degrees and no DeLuca factors, and ulnar deviation to 45 degrees with pain starting at 45 degrees and no DeLuca factors.  The examiner specifically noted that the Veteran exhibited no additional limitation by pain, fatigue, weakness, or lack of endurance followed by repetitive use.  Subsequent x-rays of the bilateral wrists showed intact wrist structures with normal articulation, no evidence of fracture or dislocation, and normal soft tissues.

An October 2008 VA examination noted the Veteran continued to report flare-ups of her wrist disabilities, consisting of cramping and spasms twice a month that lasted 1 to 2 minutes.  Additionally, the Veteran reported that she was unable to grip or grasp tightly, drive, or lift her children.  On physical evaluation, the examiner noted the Veteran had full grip and motor strength of both wrists in all directions.  Range of motion testing for both wrists indicated dorsiflexion to 70 degrees, palmar flexion to 70 degrees, ulnar deviation to 5 degrees, and radial deviation to 15 degrees.  The examiner observed pain on the right at both dorsi and palmar flexion, and pain on the left only on palmar flexion.  The examiner reported that the Veteran had no additional limitations by pain, fatigue, weakness, or lack of endurance followed by repetitive use.  The examiner also noted that the Veteran was able to oppose the thumbs of both hands to the second, third, fourth, and fifth digits, and bring the second, third, fourth, and fifth digits to the transverse crease.  Negative Tinsel's was noted, as were negative median nerve compression tests.  Tenderness over the first metacarpal joint and decreased sensation on the palmar surface of the entire first digit was noted.

A November 2008 VA medical record noted the Veteran's complaints of intermittent numbness and tingling in the volar tips of the digits of both hands.  The examiner noted the Veteran was status post first extensor compartment tenotomy for chronic de Quervain's tenosynovitis without significant improvement.  Sensory nerve conduction study (NCS) testing was performed, which showed normal right and left median and ulnar distal sensory and motor latencies and amplitudes, and no electrophysiological evidence of right or left carpal tunnel syndrome.

The Veteran was afforded a VA examination for her wrists in November 2009.  She reported no change since her October 2008 VA examination.  The Veteran reported that her right hand had tingling and tenderness over the thenar eminence.  The examiner reported that the Veteran had no additional limitations by pain, fatigue, weakness, or lack of endurance followed by repetitive use.  Wrist x-rays showed no change from the January 2008 x-rays.

In March 2011, the Veteran underwent a VA examination.  The Veteran complained of constant stiffness and tenderness in her right hand and wrist.  She reported experiencing spasms and that her right hand locked in certain positions.  She said she had to use her non-dominant left hand to unlock the right hand when it spasmed.  The Veteran said she began to use her left hand to do more activities, except for writing.  She reported weekly flare-ups of the right hand with edema of the palmar surface below the thumb area.  Range of motion testing of the right wrist indicated flexion to 30 degrees with pain, extension to 20 degrees with pain, radial deviation to 4 degrees with pain and ulnar deviation to 10 degrees with pain.  The left wrist range of motion testing showed normal flexion and extension without pain and normal radial and ulnar deviation without pain.  Edema was observed on the palmar surface below the thumb area of the right hand.  Right grip strength was noted to be active movement of the body with gravity eliminated, and left grip strength was normal.  X-ray testing was normal and showed no change from the previous x-rays done in November 2009.

With respect to the Veteran's right wrist, the examiner noted that the Veteran's condition rendered her unable to secure and maintain gainful employment due to the limitations of her wrist.  She noted that there were no DeLuca criteria of the wrist and no additional limitation by pain, fatigue, weakness, or lack of endurance following repetitive use.  The examiner additionally stated that the Veteran would have to seek employment where she would not have to lift using her right wrist or use her right wrist for writing.  She added that the Veteran may be able to perform a sedentary employment which did not involve the use of the right wrist.

A May 2011 VA medical record indicated the Veteran complained of increased pain in her wrists.  The Veteran was referred to orthopedics for hand splints and underwent treatment for her right hand symptoms.

The Veteran was afforded a VA examination in August 2014.  The Veteran denied flare-ups of her wrist disabilities.  Range of motion testing of the right wrist showed palmar flexion to 30 degrees with pain starting at 30 degrees and dorsiflexion to 45 degrees with pain starting at 45 degrees.  Range of motion of the left wrist showed palmar flexion to 50 degrees with no objective evidence of pain and dorsiflexion to 70 degrees without objective evidence of painful motion.  Repetitive use testing was conducted on both wrists, and showed that the Veteran had no additional limitation in range of motion of the wrists.  However, functional impairment after repetitive use was noted in the form of less movement than normal in both wrists, and pain on movement in the right wrist.  Pain on palpation was noted on the right wrist.  The examiner indicated no ankylosis was present in either wrist.  Lastly, the examiner stated that the Veteran's bilateral tenosynovitis disabilities did not produce symptomatology in the hands and digits of either hand.

Based on the measurements recorded during the appeal period, the Veteran had at least some range of motion in her wrists, with different measurements for the end of the range of motion and for where pain started.  As there is clear evidence of some range of motion in each wrist, by definition the wrists cannot also be ankylosed for VA purposes.  Id.  There is no other medical evidence of record indicating that the Veteran has ankylosis of any kind, or that the Veteran has at any point complained of an inability to move her wrists, as opposed to limitation of motion.  As such, the medical evidence of record does not support an award of an increased rating for the Veteran's bilateral wrist disabilities based on unfavorable ankylosis with ulnar or radial deviation.

There is no medical evidence of, and the Veteran has not complained of, ankylosis of multiple or individual digits of the either hand.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5223 (2013).  Finally, there is no medical evidence showing, and the Veteran has not complained of, limitation of flexion or extension of the forearm, nonunion of the radius and ulna, impairment of the ulna or radius, or impairment of supination or pronation.  38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207, 5210-5213 (2013).

In evaluating the Veteran's current level of disability, functional loss was considered.  38 C.F.R. §§ 4.40, 4.45 (2013).  The medical evidence shows that the Veteran has at different times complained of pain, stiffness, weakness, tingling, numbness, and limitation of motion, all of which she is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, VA examiners found that upon repetitive testing there was no additional functional loss due to pain, weakness, fatigue, or incoordination, despite notations of objective evidence of pain on motion.  Further, the examiners took into consideration the Veteran's account of her symptoms.  The Board notes that the August 2014 VA examiner found that on repetitive testing the Veteran had less movement than normal in both wrists, and pain on movement in the right wrist.  However, these findings are fully contemplated by the Veteran's current ratings.  38 C.F.R. § 4.59 (2013).  As such, the Board finds that the VA medical opinions outweigh the Veteran's statements regarding additional functional loss due to pain, weakness, fatigue, or other factors.  38 C.F.R. §§ 4.40, 4.45 (2013).

Moreover, to the extent that the Veteran has experienced loss of use and a numb or tingling sensation in her right hand, the August 2014 VA examiner reported that the right hand symptomatology was not due to the DeQuervain's tenosynovitis, but instead was the result of residuals of surgery performed on her right wrist in April 2005.  As the right hand claim has been referred for consideration by the AOJ, those symptoms are not pertinent to the present claims.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an increased rating in excess of 10 percent for the Veteran's service-connected bilateral wrist disabilities.  See Schafrath, 1 Vet. App. at 593.  Staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the periods on appeal.  Any further increases in severity were not sufficient for a higher rating for the reasons discussed above.  See Hart, 21 Vet. App. 505.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3 (2013).  For these reasons, the claims are denied.

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral tenosynovitis with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In particular, the Veteran's subjective complaints of pain, stiffness, swelling, popping, and grinding and objective findings of limitation of palmar flexion to 30 degrees with painful motion beginning at 30 degrees and dorsiflexion to 45 degrees with painful motion at 45 degrees, are specifically contemplated in the under Diagnostic Code 5215.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's disabilities.  See 38 C.F.R. § 4.1 (2013).

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  The Veteran is also service-connected for migraine headaches, rated as 50 percent disabling; anemia associated with menorrhagia with pelvic pain, rated as 50 percent disabling; depressive disorder, rated as 50 percent disabling; incisional scar, rated as 10 percent disabling; and allergic rhinitis and scar of the right wrist, both of which are rated as noncompensable.  At no point during the current appeal has the Veteran indicated that her bilateral wrist disabilities result in further disability when looked at in combination with her other service-connected disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.

In this case, the Veteran indicated in her December 2013 hearing that she was currently employed.  However, according to the August 2014 VA examination, the Veteran was not employed but was instead attending school.  Accordingly, the Board concludes that a claim for TDIU has not been raised at this time.  However, the Veteran may file an application in the future if she wishes to do so.



ORDER

Entitlement to an increased rating in excess of 10 percent for left wrist De Quervain's tenosynovitis is denied.

Entitlement to an increased rating in excess of 10 percent for right wrist De Quervain's tenosynovitis is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


